COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 WILLIAM EGGEMEYER, DIANE                       §
 EGGEMEYER, BO EGGEMEYER,
 and SHARYLAND DISTRIBUTION &                   §              No. 08-19-00002-CV
 TRANSMISSION SERVICES, LLC
                                                §                 Appeal from the
                                  Appellants,
                                                §          112th Judicial District Court
 v.
                                                §            of Reagan County, Texas
 CHARLES JACKSON HUGHES
                                                §                   (TC# 1855)
                                   Appellee.
                                                §


                                         OPINION

       This appeal resurrects a property boundary dispute that George Tankersley and James

Talley ostensibly settled in 1914. Their dispute was resolved with an agreement setting a common

boundary based on the position of a fence, rock mounds, and several mesquite trees. Fast forward

a century, and the respective properties are held by new owners, Appellants William, Diane, and

Bo Eggemeyer (collectively the Eggemeyers) and Appellee Charles Hughes. The Eggemeyers are

convinced that the remnants of a fence, which also appears on several old surveys, defines their

property boundary. Conversely, Hughes relies on several rock monuments which mark section

lines as the dividing boundary between the properties. The difference implicates the ownership of




                                                1
approximately 90 acres. After a bench trial, the trial court agreed with Hughes and awarded him

the disputed land, along with some, but not all, of the attorney’s fees that he sought.

       The Eggemeyers challenge both the adverse decision on the merits and the attorney’s fees

awarded. We find that the evidence is factually sufficient to support the trial court’s judgment as

to the property line and affirm that portion of the judgment. The attorney’s fee question requires

that we remand that issue back to the trial court.

                                         I. BACKGROUND

       All the land at issue is in Reagan County. Relevant here, Hughes is the current owner of

approximately 575 acres of Section 7 and 715 acres of Section 8. Hughes’s lands are to the north

and east of the Eggemeyers’ property. The Eggemeyers are the current owners of Sections 3 and

4. Because a picture can be worth a thousand words, the following 1939 survey map shows the

position of the respective properties.




                                                     2
        The survey also depicts the disputed property line. The lower east-west line represents the

section line dividing Section 7 from 4 and Section 8 from 3. Hughes claims this line defines the

boundary between his and the Eggemeyers’ holdings. There is a stone mound at the intersection

of the section line dividing Sections 7 and 4 and Texas Highway 137 (not depicted on this survey

map). There is another stone mound at southernmost intersection of Sections 7 and 8 and the

northernmost intersection of Sections 3 and 4. Conversely, the Eggemeyers contend that the upper

dashed east-west line labeled as a fence on the survey, follows an old barbed-wire fence and

divides the Hughes and Eggemeyer properties. There are no stone mounds along the fence line.

        On the ground, the fence line and section lines are almost 150 yards apart, and over the

course of the two-mile boundary, place approximately 90 acres in dispute.1 We adopt the parties’

shorthand for that area as the “Disputed Acreage.”

        We can surmise that there was some dispute on the dividing line of these properties over a

hundred years ago. At that time, George Tankersley owned Sections 7 and James Talley owned

Section 4. The Reagan County deed records contain an agreement between the two that states it

is the “mutual desire of said parties to permanently fix and settel [sic] the boundary line between

their respective lands so that the matter may be forever settled and so that no uncertainty may exist

with reference thereto.” To accomplish that end, Tankersley and Talley described the boundary

line with this verbiage:

        Commencing at a stake and a stone md. set under the present south fence of the G.
        W. Tankersley pasture as it now stands for the S.W. corner of said survey No. 7,
        and the N.W. corner of said Sur. No. 4, from which a mes. 6” bears Sotuh [sic] 85
        E. 25 1/2 varas, a wide spreading mes. 6” bears S. 75 3/4 E. 49 varas;



1
  At trial, the parties also disputed about 3 acres along the north south boundary of Sections 3 and 28 (which Hughes
also owns). No distinct arguments on that boundary have been raised on appeal and accordingly we do not address
that aspect of the dispute. See TEX.R.APP.P. 38.1(i).


                                                         3
         Thence East with the fence line as it now stands 1900 varas to a stone md. set 8
         varas East of the East bank of a branch and under said fence line, for the N.E. corner
         of said Sur. No. 4 and the S.E. corner of said Sur. No. 7.
The parties’ briefing agrees that the abbreviation “md.” stands for mound, and “mes.” means a

mesquite tree. A vara is a unit to measure distance.2

         Tankersley’s property passed through a series of deeds and is now part of the Hughes ranch.

Talley sold his ranch to the Malones in 1930. Cynthia Malone, on her death, passed the ranch to

Muriel Kile. Muriel gave it to Robert Kile and William Kile in 1975. The Kiles sold the ranch to

Wayne and Wanda Jo Ables in 1990. In 2012, Wanda Jo Ables, widow of Wayne Ables, sold

Sections 3 and 4 to the Eggemeyers, providing a deed that describes the Disputed Acreage.3

         In 2013, Russ Eggemeyer met with Hughes to ask if he had any objection to the

Eggemeyers placing a water well closer than the standard 660 feet setback from the property line

as required by local water district rules. Russ Eggemeyer is Bo’s brother, William and Diane’s

son, and while not an owner of any of the relevant lands, is a partner in the Eggemeyers’ farming

business. The conversation triggered the parties’ different understanding of the actual property

boundary. The Eggemeyers believed their land extended to the old fence. Hughes believed that

the fence was placed off the property line, and likely done so because the terrain made placing the

fence on the section line much more difficult.

         Hughes and Russ Eggemeyer negotiated for a time. Hughes believed that Russ Eggemeyer

agreed on behalf of the Eggemeyers that Hughes would construct at his expense a standard fence



2
  The “vara” in Texas resulted from the collision of Spanish and English measurement units. The legislature set the
vara at 33¹⁄₃ inches. Act of June 17, 1919, 36th Leg., ch. 130, § 1 Tex. Gen. Laws. 232, 232 (revised
1925). Accordingly, 1900 varas is basically a mile. https://www.sizes.com/units/vara_texas.htm (last visited
January 15, 2021).
3
 William, Diane, and Bo own different Sections, and would have distinct claims to portions of the Disputed Acreage.
For the purposes of this appeal, however, their particular ownership interests are not germane to the issues raised, and
we thus refer to all of Section 3 and 4 as collectively owned by the Eggemeyers.


                                                           4
along the section line, and Hughes would also reimburse the Eggemeyers for what they paid Ables

for the Disputed Acreage. The terms of their discussions were documented in emails between

Russ Eggemeyer and Hughes. William and Bo Eggemeyer, however, disclaimed that they ever

agreed to any of these terms once they understood the amount of acreage at issue. They had in

fact sold a small portion of land within the Disputed Acreage to an oil and gas exploration company

and sold an easement over the Disputed Acreage to a pipeline company.4

         Hughes then sued the Eggemeyers, asserting several claims in his last amended petition:

(1) a trespass-to-try-title claim based on Hughes having fee simple in the Disputed Acreage; (2) a

suit to quiet title based on the invalidity of the Eggemeyers’ deed; (3) a declaratory judgment claim

seeking affirmation that the 1914 Tankersley-Talley agreement is binding, and sets the section line

as the true boundary line; (4) a breach of contract claim based on violation of the 1914 Tankersley-

Talley agreement; (5) a trespass claim based on the Eggemeyers’ activities on the Disputed

Acreage; (6) fraud and misrepresentation claims premised on the Eggemeyers’ statements and

conduct during the pre-suit negotiations to resolve the matter. In addition to the other relief sought,

Hughes sought his attorney’s fees for prosecuting the suit.

         The Eggemeyers answered and in addition to their denial of Hughes’ claims, they

affirmatively asserted an adverse possession claim based on their and their predecessors’ open and

notorious use of the Disputed Acreage. They also counterclaimed under theories of quiet title,

trespass, and declaratory relief (seeking a declaration that the boundary line is the fence line).

         After a bench trial, the trial court entered findings of fact and conclusions of law that were

favorable to Hughes as to his ownership of the Disputed Acreage. Those findings included a



4
  Sharyland Distribution & Transmission Services, LLC was included as a party in the trial court’s final judgment and
in the notice of appeal. It filed a cross-claim against the Eggemeyers which has been severed into a separate lawsuit
and by a rule 11 agreement will be resolved after this appeal is final. No mineral interests are involved in this appeal.

                                                           5
rejection of the Eggemeyers’ adverse possession claim. However, the trial court failed to find for

Hughes on his trespass, breach of contract, and fraud/misrepresentation claims. As discussed in

more detail below, the trial court awarded approximately a third of the total attorney’s fees that

Hughes sought at trial. On appeal, the Eggemeyers raise two main issues, one challenging the

findings awarding the Disputed Acreage to Hughes, and the second challenging the attorney’s fee

award. We take each in turn.

                      II. OWNERSHIP OF THE DISPUTED ACREAGE

       The Eggemeyers challenge the trial court’s adverse findings on the ownership of the

Disputed Acreage, and the judgment that followed. Germane to that issue, the trial court made

these findings of fact:

       3. [Hughes] owns the Disputed Acreage through a regular and superior chain of
       title from the sovereign.
       4. This is a dispute over the boundary line between the parties’ lands. The
       boundary line between the parties’ lands determines ownership of the Disputed
       Acreage.
       ...
       6. The boundary lines between the parties’ properties are marked by stone
       mounds or historical evidence thereof. The boundary lines between the sections
       are marked by stone mounds. The boundary lines between the parties’ properties
       are the boundary lines between the sections.

       7. The northern/southern boundary between the parties’ properties is the
       established section line running east-to-west between Sections 7, G.C. & S.F. R.R.
       Co. and 8, E.W. Walker, on the north and Sections 4, W.G. Bartlett and 3, G.C. &
       S.F. RR. Co. on the south.
       ...
       9. The existing casual wire fence on [Hughes’s] property does not mark the
       boundary line between the parties. The fence is in disrepair in some places and is
       not presently in a condition that would contain animals. It is not known who built
       the fence, when the fence was built, or for what purpose the fence was built. The
       court does not find credible any claim or evidence that the fence existing today
       marks the boundary lines between the parties.



                                                6
       10. The terrain and natural conditions of the land at the established section lines,
       which is also the boundary between the parties’ properties, is such that it would
       make building a durable fence difficult and expensive.
       11. In 1914, George W. Tankersley (predecessor to [Hughes]) and James A. Talley
       (predecessor to [the Eggemeyers]) recorded a boundary agreement in the Reagan
       County Deed Records. The Boundary Agreement marked the boundary between
       the parties as the line between the stone mounds located on the established section
       lines.
       12. The stone mounds reflected in the Boundary Agreement and deed records
       remain present today and mark the established section lines and boundary lines
       between the parties’ properties.
       13. The established section lines have been clearly reflected in multiple surveys
       prepared over the years and there is no dispute as to the location of the established
       sections as reflected by those surveys.
       14. The fence existing today does not mark the boundary between the parties’
       properties. The court does not find credible any claim or evidence that the fence
       existing today is the fence noted in the Boundary Agreement.
The Eggemeyers challenge these findings as inconsistent with the “totality of the evidence” which

they claim places the Disputed Acreage in their chain of title. Based on this issue they seek a new

trial. We construe the argument as a factual sufficiency challenge.

       A. Standard of Review

       Findings of fact entered in a bench trial have the same force and dignity as that of a jury’s

verdict upon questions. Hernandez v. Hernandez, 547 S.W.3d 898, 900 (Tex.App.--El Paso 2018,

pet. denied). And as such, a trial court’s findings of fact are reviewable for legal and factual

sufficiency of the evidence by the same standards that are applied in reviewing evidence supporting

a jury’s verdict. Catalina v. Blasdel, 881 S.W.2d 295, 297 (Tex. 1994); Howe v. Howe, 551

S.W.3d 236, 249 (Tex.App.--El Paso 2018, no pet.). For a factual sufficiency challenge, we

consider all the evidence admitted at trial. See Ortiz v. Jones, 917 S.W.2d 770, 772 (Tex. 1996).

We sustain a factual sufficiency challenge only when the evidence supporting the finding is so

weak “as to be clearly wrong and unjust.” See Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986).

Similar descriptors found in the case law include “manifestly unjust,” “shock the conscience,” “or
                                                7
clearly demonstrated bias.” See Windrum v. Kareh, 581 S.W.3d 761, 781 (Tex. 2019) quoting

Pool v. Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986).

       Moreover, we must respect that the trial court as the fact finder was the sole judge of the

credibility of the witnesses and the weight to be given to their testimony; we presume the trial

court resolved any conflicting evidence in favor of the prevailing party. City of Keller v. Wilson,

168 S.W.3d 802, 819-20 (Tex. 2005); Wheeling v. Wheeling, 546 S.W.3d 216, 223 (Tex.App.--

El Paso 2017, no pet.). Indeed, so long as the evidence at trial “would enable reasonable and fair-

minded people to differ in their conclusions,” we will not substitute our judgment for that of the

fact finder. City of Keller, 168 S.W.3d at 822; Wheeling, 546 S.W.3d at 223.

       B. Discussion

       In support of their sufficiency challenge, the Eggemeyers direct us to the highpoints of

their argument below. The 1914 agreement expressly references a fence. And while no one is

alive to testify about its origins, the current dilapidated fence appears in surveys as early as 1928,

and additional surveys done in 1939, 1956, 1990, 2014 and 2017. When Talley sold his property

to Cynthia Malone in 1930, the deed referenced the 1914 agreement and traced the northern

boundary of Sections 3 and 4 as a fence line. The Malone ranch passed to the Kiles, and two Kile

brothers filed affidavits in the property records claiming the Disputed Acreage had been owned by

them since 1930. The deeds from the Kiles to the Ables, and then from the Ables to the

Eggemeyers describe the Disputed Acreage as part of the lands being sold. Additionally, the

Eggemeyers have paid the property taxes on the Disputed Acreage, (but Hughes similarly made

that claim).

       The Eggemeyers presented Bart Johnson, a licensed surveyor, as their expert witness. He

testified that the fence line more closely follows the calls from the 1914 agreement than does the



                                                  8
section line. For instance, the 1914 agreement references a “bank of a branch” (interpreted by

Johnson to mean a watershed). Johnson identified a draw that he believes corresponds to the

branch described in the agreement. The section line is some 330 feet from that draw, rather than

22 feet as referenced in the 1914 agreement itself. Hughes challenged Johnson’s conclusion,

however, gaining a concession that Johnson began the project with the assumption that the fence

line was the correct boundary line. Johnson similarly agreed that there are no stone or pipe markers

along the fence line, other than a car axle at or near one corner. Conversely, there are stone mounds

with pipe markers along the section line.

       The Eggemeyers also focused on Hughes’s chain of title. They argue that the probate

documents passing title for Sections 7 and 8 to Hughes use acreage numbers establishing that the

Disputed Acreage was not included in the conveyance. The acreage numbers from the probate

document tie back into a warranty deed from Hughes’s cousin, Carol Crews Carter, to his mother,

Wanda Doss, that described the acreage conveyed in Sections 7 and 8 as that bounded by perimeter

fencing.

       The Eggemeyers’ case, however, did not go unrebutted. Hughes testified that he and his

family long understood that the boundary between the Hughes Ranch and those adjacent properties

is the established governmental section line and not the old fence line. It is not unusual for fences

on West Texas ranches to be built off the property lines. That is particularly true, as here, when

the terrain dictates the placement of a fence. This particular fence is located on a flat two-mile

stretch, while the land along the section lines is rocky, has undulating hills, and a 150-foot-wide

draw in the middle.

       Hughes defended his own title to the Disputed Acreage and challenged the Eggemeyers.

In 1981 Carol Crews Carter received title to the entirety of Section 8 and all of Section 7 lying east



                                                  9
of State Highway 33 through a prior agreed judgment. That transfer would include the Disputed

Acreage. And in addition to the Carter-to-Doss warranty deed that the Eggemeyers focused on,

Carter on the same day executed a separate quitclaim deed to Doss that conveys all of Carter’s

interests in Sections 7 and 8, and not limited to what was within the perimeter fencing.

Accordingly, this later quitclaim deed conveyed the entirety of Sections 7 and 8 as effectually as

a warranty deed. See Leatherman v. Holt, 212 S.W.2d 1004, 1005 (Tex.App.--Eastland 1948, no

writ) (applying rule that a quitclaim deed conveys the title to land as fully and effectually as a deed

purporting to convey the fee if the grantor holds good title); Fidelity Lumber Co. v. Bendy, 245

S.W. 981, 984 (Tex.App.--Beaumont 1922, writ dis’d w.o.j.) (when good title is shown in

transferor, a subsequent quitclaim deed was “as potent to convey the title as would have been a

general warranty deed”). Hughes also urges that any variance in acreage from the deeds is negated

by the property descriptions. The number of acres stated in a title instrument “is the least reliable

of all calls in a deed.” Stribling v. Millican DPC Partners LP, 458 S.W.3d 17, 21 (Tex. 2015) (per

curiam). Courts will instead look to the “more specific and therefore better” indicia of the parties’

intent--such as the actual description of the property. Id. And Hughes admitted into evidence all

the operative deeds from the sovereign to the present that describe the boundary lines of the Hughes

Family Ranch as defined by the section lines.

       Hughes also challenged the Eggemeyers’ title claim. The 1930 Talley-to-Malone deed

expressly references Sections 2, 3, 4, 5, 6 but not 7 or 8. A 1939 survey includes acreages for

Section 3 (661.5 acres), Section 4 (650 acres), and the Disputed Acreage (90.2 acres).

Ms. Malone’s will (who acquired Sections 3 and 4 from Talley) bequeathed Sections 3 and 4, and

in table to the will, includes the same 661.5- and 650-acre descriptions, but makes no reference to




                                                  10
the 90.2 acres out of Sections 7 and 8. And those same acreages are recited in a 1976 gift deed

from W.C. Kile and Muriel Kile to William and Robert Kile.

        Although both sides to this appeal contend that the evidence clearly supports their view,

the fact finder was confronted a more challenging decision. Absent claims of adverse possession,

which were rejected by the trial court (and not brought forward on appeal), the 1914 agreement

controls the placement of the property boundary between the two properties. That agreement

references a fence that starts at a corner marked by a mound of rocks. Yet no rock mound was

identified at the corner or anywhere along the length of the current fence. Conversely, several

rock mounds with metal pipe are still in existence that mark the corners of the respective sections,

yet no evidence exists today to suggest that a fence ever ran along the length of the section lines.

And after 100 years, no evidence of the mesquite trees that Messrs. Talley and Tankersley

identified still exist.5 The property and acreage descriptions gleaned from the various deeds over

time might infer what the parties understood the 1914 agreement to mean, but they are not uniform

and undisputed. Some deeds appear to describe the Disputed Acreage in the Eggemeyers’ chain

of title, but no deed expressly identifies that Eggemeyers own any portion of Sections 7 and 8.

Ultimately the trial court as the fact finder appears to have agreed with Hughes’s argument that

the clearest indication of the boundary line that Tankersley and Talley agreed to, as reflected by

their written agreement, starts with a rock mound on the section line at the west corner of

Sections 4 and 7 and ends with a rock mound at the east corner of Sections 4 and 7. And there is

evidence of those rock mounds today, and in several surveys over the last century. While the




5
  Given that the surrounding circumstances of the Talley-Tankersley agreement are lost to time, both parties offered
deduced guesswork to explain the discrepancies in the physical evidence. The Eggemeyers’ expert suggested that the
starting point of the 1914 agreement now lies in the current highway (thus explaining lack of mound of rocks under
the fence). Hughes speculates that the whole purpose of the 1914 agreement was to preserve the section line as the
property line in anticipation of building the current fence off the property line.

                                                        11
question is much closer than the parties care to admit, we find the evidence to be factually sufficient

to support the trial court’s findings.

                                     III. ATTORNEY’S FEES

        Hughes’s counsel presented evidence of $440,000 in attorney’s fees that were incurred in

the filing and prosecution of the lawsuit. The fee claim was supported with the testimony of one

of Hughes’s attorneys and billing records that were redacted in part to preserve attorney-client

privileged communications. The trial court awarded a portion of the claimed fees based on this

fact finding:

        [Hughes] incurred reasonable and necessary attorneys’ fees in the amount of
        $144,135.50 to prosecute claims for which attorneys’ fees may be awarded. This
        amount constitutes a segregated portion of the total fees incurred by [Hughes] and
        represents only those fees for work pursuant to claims for which attorneys’ fees
        may be awarded under Texas law.
        The Eggemeyers make two challenges to the fee award. First, they claim that the only

issue before the trial court that Hughes ultimately prevailed on was a trespass-to-try-title claim,

for which attorney’s fees are not recoverable. Hughes responds that his declaratory relief claim

through TEX.CIV.PRAC.& REM.CODE ANN. § 37.001 et. seq. (UDJA) expressly allows for

attorney’s fees in boundary disputes, which is the core component of the trial court’s decision.

Second, the Eggemeyers argue that even if Hughes prevailed on some theory supporting a fee

award, his suit includes several theories for which attorney’s fees are not recoverable. And

Hughes’s trial evidence never segregated the recoverable portion of his incurred fees from the

unrecoverable portion. Moreover, the Eggemeyers urge that the trial judge could not make that

segregation calculation based on the evidence presented. We take each sub-issue in turn.

        A. Boundary Dispute or Trespass-to-Try-Title?

        “Texas has long adhered to the American Rule with respect to awards of attorney’s fees,

which prohibits the recovery of attorney’s fees from an opposing party in legal proceedings unless
                                                  12
authorized by statute or contract.” Tucker v. Thomas, 419 S.W.3d 292, 295 (Tex. 2013). Trespass-

to-try-title claims are exclusively governed by statute, and that statutory scheme does not generally

include a provision for the award of attorney’s fees. See TEX.PROP.CODE ANN. § 22.001 et. seq.

Accordingly, Texas does not permit attorney’s fees for the prevailing party in a trespass-to-try-

title suit. See, e.g., Kehoe v. Clouse, No. 04-14-00151-CV, 2015 WL 1393535, at *5-6 (Tex.App.-

-San Antonio Mar. 25, 2015, no pet.) (mem. op.) (collecting cases).

       Conversely, the UDJA permits a trial court to “award costs and reasonable and necessary

attorney’s fees as are equitable and just.” TEX.CIV.PRAC.& REM.CODE ANN. § 37.009. Given this

discrepancy in available remedies, litigants have sometimes cast trespass-to-try-title cases as

UDJA claims. See Lile v. Smith, 291 S.W.3d 75, 78 (Tex.App.--Texarkana 2009, no pet.); see also

Coinmach Corp. v. Aspenwood Apt. Corp., 417 S.W.3d 909, 926 (Tex. 2013). That may have been

the case in Martin v. Amerman, 133 S.W.3d 262, 265 (Tex. 2004), which prompted the Supreme

Court to hold that a boundary dispute could not be resolved by means of a UDJA claim. Rather

the trespass-to-try-title statute governed the parties’ claims. But the legislature amended the UDJA

in 2007 to specifically allow, notwithstanding the Property Code’s trespass-to-try-title provisions,

that a person could obtain declaratory relief to determine the proper boundary line between

adjoining properties, when that is the sole issue concerning title to real property. TEX.CIV.PRAC.&

REM.CODE ANN. § 37.004 (c): see Heredia v. Zimprich, 559 S.W.3d 223, 231 (Tex.App.--El Paso

2018, no pet.) (noting change in law in the wake of the Martin decision).

       And while Hughes asserted a claim for trespass-to-try-title, he also asserted and prevailed

on a claim under the UDJA to define the boundary of the properties. That latter claim brings us to

the heart of the Eggemeyers’ first argument on attorney’s fees: this case presented a trespass-to-

try-title dispute and not a boundary dispute. Fortunately, we have some guidance in distinguishing



                                                 13
the two. A trespass-to-try-title action is a procedure by which competing claims to title or the right

to possession of real property may be adjudicated. Rogers v. Ricane Enters., Inc., 884 S.W.2d

763, 768 (Tex. 1994); TEX.PROP.CODE ANN. § 22.001(a) (“A trespass to try title action is the

method of determining title to lands, tenements, or other real property.”). Yet there has long been

some overlap with a boundary determination, because boundary “necessarily involves the question

of title, else the parties would gain nothing by the judgment.” Martin, 133 S.W.3d at 267, citing

Freeman v. McAninch, 27 S.W. 97, 99 (Tex. 1894) (stating that “if the issue of title . . . was not

determined . . . it [would be] wholly unimportant where the boundary between the surveys was”).

So, “[t]he proper test for determining if the case is one of boundary is as follows: If there would

have been no case but for the question of boundary, then the case is necessarily a boundary case

even though it might involve questions of title.” Plumb v. Stuessy, 617 S.W.2d 667, 669 (Tex.

1981). In applying that test, we must look to the heart of the controversy. See Kehoe, 2015 WL

1393535, at *2; Lile, 291 S.W.3d at 78.

       We agree with Hughes that the heart of this dispute was a boundary dispute. Hughes traced

his title back to the sovereign, but the disputed trial issues all focused on the title and the actions

of the predecessors in title after 1914--the date of the boundary agreement between Talley and

Tankersley. The stated purpose of that agreement was to settle the boundary for all time. And the

question for the trial court was then to apply the wording of that agreement against the monuments

still in existence today and as evidenced over time. True enough, the parties admitted into evidence

the post-2014 deeds and their respective descriptions of the properties conveyed as they would

have in a trespass-to-try-title case. Some of that argument, however, was offered as providing an

insight into how Talley applied the 1914 agreement. If he conveyed the land up to the fence in

1930, that would be some indication that the existing fence was the same fence referenced in the



                                                  14
1914 agreement. But in sum, the 1914 boundary agreement is at the heart of how the subsequent

deeds and surveys are read, and without the dispute over the application of the boundary agreement

to the existing landmarks and those identified in the deed records, there would be no dispute to

resolve. See Stuessy, 617 S.W.2d at 669 (test for boundary dispute is whether there would have

been no case but for the question of boundary).

        The several cases which the Eggemeyers rely upon are inapposite because at the core of

each was a question of title that did not arise out of a boundary question. In Lile v. Smith, for

instance, the receiver in a partition suit sold a parcel of land that included additional land described

in the metes and bounds which it should not have. 291 S.W.3d at 78. When that discrepancy

surfaced years later, the suit resolved the title to the additional land and was understandably

deemed a trespass-to-try-title claim and not a boundary dispute. A similar situation arose in Acrey

v. Langston Land Partners, LP, No. 11-14-00025-CV, 2016 WL 1725371, at *7 (Tex.App.--

Eastland Apr. 29, 2016, no pet.) (mem. op.) where a transferor in a chain of title included an

additional parcel of land that was not in their chain of title. As such, the dispute was not over the

location of a boundary, “but rather involves rival claims to ownership of the subject property.” Id.

at *7. The Eggemeyers also point us to Kehoe v. Clouse, but the issue in that case turned on who

owned a sliver of land between two properties that was not included in either’s metes and bounds

description. 2015 WL 1393535, at *2. In our own opinion in Heredia v. Zimprich, the majority

concluded that the relaxed boundary dispute rules applied (and not the stricter trespass-to-try-title

procedures) where the boundary line dispute arose because of conflicting surveys. 559 S.W.3d at

227, 231. A dissenting opinion disagreed based in part on the argument that the case also involved

a correction deed secured by fraud. Id. at 241 (Palafox, J., dissenting). Moreover, the plaintiff in

that case was required to connect his own title and the defendant’s title “through complete chains



                                                  15
of title to their common source, then, from there, compare the respective chains of title and show

which title was superior.” Id. at 241 (Palafox, J. dissenting). The issue here, however, begins and

ultimately ends with the 1914 boundary agreement.

         We therefore overrule Issue Two to the extent it contends that Hughes can recover no

attorney’s fees because the trial court resolved a trespass-to-try-title claim, and not a boundary

dispute.

         B. Proper Evidence of Segregation?

         The Eggemeyers second sub-issue challenges the legal and factual sufficiency of the

evidence to support the amount of the fee award. Hughes sought a total fee award of $440,000 but

the trial court awarded $144,135.50. While we conclude that Hughes can recover attorney’s fees

under the UDJA, the record also shows (1) he asserted several claims for which he could not

recover fees (trespass-to-try-title, quiet title, trespass, fraud/misrepresentation), (2) asserted claims

that he failed to prevail on (breach of contract), and (3) defended against claims where the

prevailing party is not entitled to fees (adverse possession). When proving up attorney’s fees at

trial, Hughes’s attorney adamantly declined to segregate any portion of the fee between

recoverable and unrecoverable theories.6 The attorney did prove up and admit into evidence the

various attorney’s fee bills which include time entries describing the services rendered, except

where they were redacted.

                  1. Applicable law

         Under the UDJA, “the court may award costs and reasonable and necessary attorney’s fees

as are equitable and just.” TEX.CIV.PRAC.& REM.CODE ANN. § 37.009. By its terms, fee awards


6
  The attorney witness stated: “What I’m saying is that, in my view and in my opinion, the fees were so interwoven
that they cannot and should not be segregated based upon the focus of the case which is the title issue upon which all
other claims flow from.”


                                                         16
are permissive and when awarded, must be “reasonable and necessary” as well as “equitable and

just.” Id.; see also Bocquet v. Herring, 972 S.W.2d 19, 21 (Tex. 1998). “These statutory

limitations are complimented by other limiting principles, such as segregation of fees.” Wells

Fargo Bank, N.A. v. Murphy, 458 S.W.3d 912, 919 (Tex. 2015). The reasonable and necessary

requirements under the UDJA are questions of fact to be determined by the fact finder. Ridge Oil

Co., Inc. v. Guinn Investments, Inc., 148 S.W.3d 143, 162-63 (Tex. 2004). Because a fee award

under the UDJA is discretionary, we ultimately review the award for abuse of discretion. See

Bocquet, 972 S.W.2d at 21. But a trial court abuses its discretion in awarding fees under the UDJA

if there is insufficient evidence that the fees were reasonable and necessary. See id.7

         The party seeking recovery of attorney’s fees carries the burden of proof to support the

award. Kinsel v. Lindsey, 526 S.W.3d 411, 427 (Tex. 2017). That proof, at a minimum, must

include “evidence of (1) particular services performed, (2) who performed those services, (3)

approximately when the services were performed, (4) the reasonable amount of time required to

perform the services, and (5) the reasonable hourly rate for each person performing such services.”

Rohrmoos Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d 469, 498 (Tex. 2019). The proof

must be sufficient to permit a court “to perform a meaningful review of their fee application.”

El Apple I, Ltd. v. Olivas, 370 S.W.3d 757, 764 (Tex. 2012).

         A party seeking attorney’s fees has “always been required to segregate fees between claims

for which they are recoverable and claims for which they are not.” Tony Gullo Motors I, L.P. v.

Chapa, 212 S.W.3d 299, 311 (Tex. 2006). For a time, the Texas Supreme Court recognized an


7
  The statutory “equitable and just” requirements are questions of law for the trial court to decide and would be
reviewed under an abuse of discretion standard. Bocquet, 972 S.W.2d at 21. The only issue raised in the Eggemeyers’
sub-issue, however, attacks legal and factual sufficiency of the evidence supporting the reasonable and necessary
requirement. The trial court’s finding of fact does not suggest that the amount of the fee turned on equitable or justness
criteria. Accordingly, we limit our review to the sufficiency of the evidence to support the fee award, and the
interrelated question of whether segregation was required, and if so, does the evidence support a segregated fee
amount.

                                                           17
exception to this rule when “the same set of facts or circumstances” were intertwined to the point

of being inseparable. Stewart Title Guaranty Co. v. Sterling, 822 S.W.2d 1 (Tex. 1991). But

because the application of that exception proved problematic, the court in Tony Gullo Motors I,

L.P. v. Chapa modified the exception such that when a party incurs attorney’s fees related solely

for a claim on which those fees are unrecoverable, the party must segregate the recoverable from

unrecoverable fees. Chapa, 212 S.W.3d at 313-14. In Chapa, the prevailing party asserted a

DTPA claim (fees recoverable) and a fraud claim (fees not recoverable). By way of example, the

court pointed out that the attorney’s time in drafting the portion of the pleadings or the jury charge

related to the fraud claim were not recoverable and had to be segregated. While those claims

depended on the same facts, “that does not mean they all required the same research, discovery,

proof, or legal expertise.” Id. at 313. The court cautioned that courts should not require precise

allocation of fees to one claim or another and agreed that some services (such as standard

discovery, depositions of primary actors, discovery motions and hearings) might be necessary

irrespective of the number of claims asserted. Id.8 Nonetheless, “if any attorney’s fees relate

solely to a claim for which such fees are unrecoverable, a claimant must segregate recoverable

from unrecoverable fees. Intertwined facts do not make tort fees recoverable; it is only when

discrete legal services advance both a recoverable and unrecoverable claim that they are so

intertwined that they need not be segregated.” Id. at 313-14, (modifying Stewart Title Guaranty

Co. v. Sterling, 822 S.W.2d 1 (Tex. 1991)).




8
 The court also suggests that an opinion by the sponsoring witness as to the percentage of fees in the absence of the
non-recoverable claim would have sufficed. Tony Gullo Motors I, L.P. v. Chapa, 212 S.W.3d 299, 311, 314 (Tex.
2006).

                                                        18
               2. Segregation is required

       Here, no serious argument is advanced that segregation of the fees can be avoided. Some

of the trial transcript is devoted to the adverse possession claim for which attorney’s fees are not

recoverable. That testimony, for instance, included multiple witnesses who testified on the

placement and use of hunting blinds on the Disputed Acreage over the past several decades. None

of that testimony, and the portions of the several depositions taken to advance those arguments,

bolstered the UDJA claim or interpretation of the 1914 agreement. Another portion of the trial

testimony addresses Hughes’s conversations with Russ Eggemeyer as they related to a

fraud/misrepresentation claim for which Hughes neither prevailed, nor would be entitled to fees in

any event. These are but examples and compel the conclusion that Hughes was required to prove

a segregated fee. See Lindsey, 526 S.W.3d at 427-28 (rejecting argument that fraud and UDJA

claims were “inextricably intertwined” such that segregation was impossible); Milliken v. Turoff,

No. 14-17-00282-CV, 2018 WL 1802207, at *3-4 (Tex.App.--Houston [14ht Dist.] April 17, 2018,

no pet.) (mem. op.) (failure to segregate fees in boundary dispute from other claims for which fees

were non-recoverable required remand of attorney’s fee award.).

       Hughes does not contest this point in his brief. Rather he contends the trial court could

have determined the amount of the segregated fee on its own.

               3. The role of the trial judge

       All this brings us to the final issue in the case: can the trial judge as the fact finder make

the allocation between recoverable verse non-recoverable fees in the absence of testimony or

evidence on that issue? To be sure there, was no testimony on segregation. And while the record

contains attorney’s fee bills supporting the total fee, the majority of entries would not allow any

obvious basis to segregate the recoverable from the unrecoverable. The subject of many entries is



                                                19
redacted. See Chapa, 212 S.W.3d at 312 (noting problem of segregating when time entries are

redacted); McGibney v. Rauhauser, 549 S.W.3d 816, 821 (Tex.App.--Fort Worth 2018, pet.

denied) (remanding trial court’s award of fees based on billing memos that “were so heavily

redacted that the trial court could not possibly have had sufficient evidence to determine that the

entire amount” was reasonable and necessary). Those entries which are not redacted do not

provide a basis for determining what percentage of common time was allocated to the UDJA claim,

or whether the time would have been incurred in any event. Hughes provides no analysis as to

how the entries in the fee invoices could sustain the trial court’s segregation of fees.

       Hughes urges from the case law, however, that trial judges themselves can determine a

usual and customary fee from the trial and the court’s file. See e.g., Protect Environmental

Services, Inc. v. Norco Corp., 403 S.W.3d 532, 543 (Tex.App.--El Paso 2013, pet. denied) (“[t]rial

judges can draw on their common knowledge and experience as lawyers and as judges in

considering the testimony, the record, and the amount in controversy in determining attorney’s

fees.”); see also McMahon v. Zimmerman, 433 S.W.3d 680, 693 (Tex.App.--Houston [1st Dist.]

2014, no pet.) (“Trial courts are considered experts on the reasonableness of attorney’s fees.”). In

particular, Hughes points to this Court’s decision in Alford v. Johnston, 224 S.W.3d 291, 299-300

(Tex.App.--El Paso 2005, pet. denied). In Alford, the prevailing party in a contract and tort suit

put on evidence of $5,000 in attorney’s fees, but the trial court awarded only $2,000. Not satisfied

with that reduction, the losing party claimed the plaintiff failed to offer any evidence on

segregation. Rejecting that argument, this Court concluded that even if segregation was required,

the trial court could have taken judicial notice of the proper fee.

       Nonetheless, Alford and the other cases that Hughes relies on are not controlling. In Alford,

the attorney’s fee claim was based on a breach of contract where fees are allowed under



                                                 20
TEX.CIV.PRAC.& REM.CODE ANN. § 38.001. And under that chapter of the Texas Civil Practices

and Remedies Code, a trial court is expressly authorized to take judicial notice of a usual and

customary fee. Id. § 38.004 (“The court may take judicial notice of the usual and customary

attorney’s fees and of the contents of the case file without receiving further evidence in . . . a

proceeding before the court[.]”). The UDJA does not have a comparable provision. And

Section 38.004 is limited to claims where fees are recoverable under Section 38.001. See Coward

v. Gateway Nat’l Bank of Beaumont, 525 S.W.2d 857, 858 (Tex. 1975) (so holding under

predecessor statute); Hasty Inc. v. Inwood Buckhorn Joint Venture, 908 S.W.2d 494, 503

(Tex.App.--Dallas 1995, writ denied) (“Section 38.004 only applies when a party seeks attorney’s

fees under section 38.001. When a claim for fees does not fall under section 38.001, the trial court

may not take judicial notice of attorney’s fees.”). Several other cases relied on by Hughes similarly

turn on judicial notice of a usual and customary fee in a Chapter 38.001 breach of contract claim.

See McMahon, 433 S.W.3d at 689-94; 9 Express One Int’l, Inc. v. Kitty Hawk Charters, Inc.,

No. 05-95-01741-CV, 1998 WL 261783, at *3-5 (Tex.App.--Dallas May 26, 1998, pet. denied)

(not designated for publication).

         The Eggemeyers also point out that: (1) the cases allowing for the trial judge to segregate

the fees mostly pre-date the 2006 change in law from Chapa; (2) a trial judge who segregates fees

when a party who fails to would violate TEX.R.EVID. 605 by becoming a witness in the case;10 and


9
 Hughes contends that McMahon supports the proposition that the trial court can segregate fees from a party’s attorney
fee invoices. In that case, the trial court made a specific fact finding that no more than three hours were incurred prior
to trial on the claim for which fees were available. The court of appeals declined to remand the $6,000 fee award
based on that fact finding and the ability of a trial court in a bench trial of a breach of contract claim to take judicial
notice of a usual and customary fee pursuant to Section 38.004. As we note above, Section 38.004 is not applicable
to this case, nor is there a fact finding of the number of segregated hours upon which to base a fee.

10
  Rule 605 provides, “The presiding judge may not testify as a witness at the trial. A party need not object to preserve
the issue.” TEX.R.EVID. 605. The Texas Court of Criminal Appeals in Hammond v. State, construed the rule to
prohibit not only a judge’s direct testimony, but also “the functional equivalent of witness testimony.” 799 S.W.2d


                                                           21
(3) allowing the trial judge simply to find a segregated amount denies them meaningful evidentiary

review of the fee award. On this record, we agree with the last point.

        A litany of cases from the Texas Supreme Court illustrates the importance of allowing for

the meaningful review of appropriate fee award. See Rohrmoos, 578 S.W.3d at 498 (disapproving

of court of appeals decisions that uphold fee awards based on the generalities of an attorney’s

experience, the total amount of the fee, and the claimed reasonableness of that fee); Long v. Griffin,

442 S.W.3d 253, 253 (Tex. 2014) (“This Court has made clear that a party choosing the lodestar

method of proving attorney’s fees must provide evidence of the time expended on specific tasks

to enable the fact finder to meaningfully review the fee application.”); El Apple, 370 S.W.3d at

763-64 (while giving the trial court considerable deference, noting the “applicant must provide

sufficient details of the work performed before the court can make a meaningful review of the fee

request”). By extension, when the evidence at trial offers no methodology for segregating the fee,

and the trial court as the fact finder then segregates the fees but does not explain the rationale, we

are at a loss in performing any meaningful review of the award.

        That being said, the fact that Hughes proved up his total fee disposes of the Eggemeyers’

no evidence claim because “[u]nsegregated attorney’s fees for the entire case are some evidence

of what the segregated amount should be.” Chapa, 212 S.W.3d at 314. As to Eggemeyers’ factual

sufficiency claim, however, we agree that there is nothing in our record that shows how the trial

judge arrived at the segregation amount. The testimony offered no basis to do so. The billing

statements do not provide an articulable method to do so. We therefore sustain Issue Two, but




741, 746 (Tex.Crim.App. 1990) (en banc); see also In re T.T., 39 S.W.3d 355 (Tex.App.--Houston [1st Dist.] 2001,
no. pet.) (holding trial court violated Rule 605 by admitting into evidence its own temporary order containing fact
findings adverse to the defendant in a case to be decided by a jury). Given our rationale, we need not decide if
Rule 605 was implicated here.


                                                        22
only to the extent that the record does not permit this Court to review the amount awarded to

determine whether the trial court abused its discretion in its award of attorney’s fees. See Metal

Bldg. Components, LP v. Raley, No. 03-05-00823-CV, 2007 WL 74316, at *18 (Tex.App.--Austin

Jan. 10, 2007, no pet.) (mem. op.) (similarly reversing award of attorney’s fees when there was

“nothing in the record that reveals how the trial court then arrived at the awarded amount” and the

court of appeals was unable “evaluate the trial court’s segregation analysis”). Based on this issue,

we remand the case to the trial court for reconsideration with sufficiently detailed information for

a meaningful review of the fees sought. See Long, 442 S.W.3d at 255; Kinsel, 526 S.W.3d at 427-

28 (Tex. 2017). We express no view on whether the amount currently awarded is too high, too

low, or may prove to be ultimately correct after the trial court conducts appropriate future

proceedings.

                                       IV. CONCLUSION

       We overrule Issue One and affirm the trial court’s judgment as it pertains to the disposition

of the Disputed Acreage. We overrule Issue Two to the extent it claims that attorney’s fees and

costs are not recoverable at all. We sustain Issue Two to the extent it seeks a remand for

reconsideration of the amount of attorney’s fees if they can be properly segregated.


                                              JEFF ALLEY, Justice

January 28, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  23